—Judgment, Supreme Court, Bronx County (Lucindo Suarez, J.), entered January 11, 1999, which, upon the grant of defendant’s motion to set aside the jury verdict for failure to set forth a prima *58facie case, dismissed the complaint, unanimously affirmed, without costs.
Even if as claimed by plaintiff, the wetness, caused by tracked-in melting snow, on which plaintiff slipped and fell in defendant’s apartment building lobby, was of sufficient accumulation to constitute a dangerous condition, plaintiff failed to establish that defendant had actual or constructive notice of the condition that caused her fall (see, Piacquadio v Recine Realty, 84 NY2d 967; Allen v Brooks, 246 AD2d 438; Puryear v New York City Hous. Auth., 255 AD2d 138). Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.